Citation Nr: 1019448	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-30 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU) due to the severity of service 
connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1967 
and from March 1968 to December 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the Veteran's claim of entitlement 
to a TDIU.  The Veteran appealed that decision, and the case 
has been referred to the Board for appellate review.  

In March 2010 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for posttraumatic stress 
disorder; diabetes mellitus, residuals of a fracture of the 
right maxillary sinus with fistulous tract; residuals of a 
fracture of the right femur, with scar; residuals of a right 
face injury; residuals of a fracture of the mandible, maxilla 
and hard palate with partial loss of alveolar bone; scars of 
the face, scalp, right ear and neck; residuals of a fracture 
of the left clavicle; residuals of a fracture of the right 
distal ulna, radius and navicular; residuals of fracture of 
the nasal bone; and urethral stricture.  The combined 
disability rating is 80 percent.

3.  The Veteran's service-connected disorders reasonably 
preclude him from securing and maintaining gainful 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been 
reasonably met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations under the Veterans Claims 
Assistance Act of 2000 have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of a 
letter from the RO to the Veteran dated January 2007.  This 
letter notified the Veteran of the information and evidence 
needed to substantiate and complete his TDIU claim, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
a discussion of the merits of the Veteran's appeal.

The Veteran contends that he is entitled to a TDIU because 
his service-connected conditions, specifically posttraumatic 
stress disorder, urethral stricture and diabetes mellitus, 
are so incapacitating that they preclude him from securing or 
maintaining gainful employment.  

The Veteran's service-connected posttraumatic stress disorder 
is currently evaluated as 50 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  The 
Veteran's service-connected urethral stricture is currently 
evaluated as noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7518 (2009).  The Veteran's diabetes mellitus 
is currently evaluated as 20 percent disabling under 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  The Veteran 
also has several other service-connected conditions, 
including residuals from multiple fractures and scars.  His 
combined disability rating of 80 percent has been in effect 
since February 2008.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a veteran is unemployable by reason of his or her 
service-connected disabilities, but he or she fails to meet 
the percentage standards set forth in § 4.16(c), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994). 

In determining whether the Veteran is entitlement to a TDIU, 
neither his non-service-connected disabilities not his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court has held that the central inquiry in 
determining whether a Veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

The medical evidence shows that the Veteran is significantly 
debilitated by his posttraumatic stress disorder, urethral 
stricture, diabetes, and other conditions.  A February 2007 
VA examination reflects that the Veteran has very high levels 
of depression and anxiety, as well as social isolation and 
withdrawal.  Furthermore, treatment records reflect that the 
Veteran is on numerous medications that cause drowsiness and 
adversely impact his ability to function.  

Several statements from the Veteran, including both written 
and oral statements made during the Veteran's hearing before 
the undersigned indicate that the Veteran is unable to work 
with people and is unable to drive safely.  The Veteran has 
also stated that he has done everything in his power to 
remain gainfully employed for as long as possible, but that 
he is no longer able to do so.  A review of the Veteran's VA 
Form 21-4192 indicates that he worked as a bus driver for 
eight years before being transferred to vehicle maintenance 
due to conflicts with coworkers and passengers.  It reflects 
that he last worked in March 2007 and had to resign due to 
the severity of his numerous disabilities.  

Furthermore, during the Veteran's March 2010 hearing, the 
Veteran indicated prior to being dismissed from his job as a 
bus driver he had numerous disciplinary problems with his 
supervisor and that these were caused by his posttraumatic 
stress disorder.  He also indicated that he has significant 
problems sleeping and dealing with anger.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence reasonably supports 
granting entitlement to TDIU.  As noted above, service 
connection is in effect for numerous disabilities, including 
posttraumatic stress disorder, diabetes mellitus, urinary 
stricture and other disabilities.  He has a combined rating 
of 80 percent and exhibits impairment that reasonably 
precludes him from securing or maintaining substantially 
gainful employment. 


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


